Citation Nr: 0621386	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  04-34 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial disability evaluation greater 
than 10 percent for migraines (claimed as headaches due to 
undiagnosed illness) for the period from March 20, 1998 to 
November 29, 2004.  

2.  Entitlement to an initial disability evaluation greater 
than 10 percent for migraines for the period from November 
30, 2004 to the present.  



WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel

INTRODUCTION

The veteran had active service from September 1990 to July 
1991 and a period of active duty for training (ACDUTRA) from 
July to August 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

The veteran was assigned a noncompensable rating effective 
June 13, 1998, in a May 2004 rating decision after the Board 
granted service connection for migraines in April 2004.  
After the RO increased the veteran's rating to 10 percent in 
a March 2005 decision review officer (DRO) decision, the 
veteran filed a timely notice of disagreement (NOD) for both 
the rating and the effective date assigned by the May 2004 
rating decision.  The RO issued a rating decision and a 
statement of the case (SOC) in December 2005 which granted an 
effective date of March 20, 1998, the date the RO received 
the claim.  The veteran did not perfect his appeal by filing 
a substantive appeal within 60 days of the date of notice of 
the SOC.  Therefore, the issue of an earlier effective date 
is not before the Board.  


FINDINGS OF FACT

1.  For the period from March 20, 1998 to November 29, 2004, 
the veteran did not have characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months.  

2.  For the period from November 30, 2004 to the present, the 
evidence shows that the veteran had two to three headaches a 
week that were prostrating.





CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for 
migraines have not been met for the period from March 20, 
1998 to November 29, 2004.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 4.124a, Diagnostic 
Code (DC) 8100 (2005).

2.  The criteria for an disability rating of 30 percent for 
migraines for the period from November 30, 2004, to the 
present, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 4.124a, DC 8100 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2005).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original rating remains in controversy when less than the 
maximum available benefit is awarded).  Reasonable doubt as 
to the degree of disability will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The veteran asserts that he is entitled to a higher initial 
rating for his service-connected headaches, currently rated 
by analogy to migraines under DC 8199-8100 and evaluated as 
10 percent disabling.  38 C.F.R. § 4.124a, DC 8100.  

Under DC 8100, a 10 percent rating is warranted when the 
migraines have characteristic prostrating attacks averaging 
once every two months over the last several months.  A 30 
percent rating is warranted when the migraines have 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months.  

Since the present appeal arises from an initial rating 
decision which established service connection and assigned an 
initial disability rating, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

The veteran was granted a 10 percent disability evaluation 
effective March 20, 1998.  The veteran underwent a VA 
neurological disorders examination in February 2002.  At the 
examination, the veteran reported headaches that occurred 
three to four times a week, lasting for two hours.  He 
reported working through the headaches so he did not miss 
work because of them.  He denied nausea, vomiting, visual 
disturbance, cranial never symptoms, and weakness.  He took 
Motrin for his headaches.  The examiner classified his 
headaches as migraines that did not impair his ability to 
work.  The examiner did not state that the headaches were 
prostrating at any time, providing medical evidence against 
this claim.  

Prior to the February 2002 VA neurological disorders 
evaluation, there is no medical evidence that pertains to the 
veteran's headaches, providing more evidence against this 
claim.  

The Board finds that the facts and examination cited above 
are entitled to great probative weight and that they provide 
evidence against a higher rating for the period from March 
20, 1998 to November 29, 2004.  

For the period from March 20, 1998 to November 29, 2004, 
there is no evidence of record to show that the veteran had 
prostrating attacks on average once a month for several 
months.  The evidence of record until September 29, 2004 
supports the conclusion that he is not entitled to increased 
compensation during that  period.  The Board finds that the 
criteria for a 30 percent evaluation were not met until the 
November 30, 2004 VA examination.  Therefore, a staged rating 
is warranted in this case.  

Reviewing the evidence, the Board finds that the overall 
disability picture for the veteran's migraines did not more 
closely approximate a 30 percent rating for the period from 
March 20, 1998 to November 29, 2004.  38 C.F.R. § 4.7.  
Therefore, the preponderance of the evidence against this 
claim.  38 C.F.R. § 4.3.  The appeal is denied.  

On November 30, 2004, the veteran underwent a VA neurological 
disorders examination.  The veteran reported using over the 
counter medication to alleviate his headaches.  At the time 
of the examination, he had no prescriptions.  He reported 
missing four days of work in the last six months because of 
his headaches.  The veteran did not like to leave work, and 
often tried to "work through" the headaches to avoid 
leaving early.  The examiner stated that the veteran had two 
to three headaches a week, and that when he was at home, they 
were prostrating.  The headaches forced the veteran to go to 
bed until they subsided.  When the veteran was at work, the 
examiner concluded that the veteran continued to work until 
his shift ended.  The examiner believed that the veteran 
would benefit from prophylactic therapy.  

The Board finds that the VA examination cited above is 
entitled to great probative weight and that it provides 
evidence in favor of a higher disability rating.  

Reviewing the evidence, the Board finds that beginning on 
November 30, 2004, the overall disability picture for the 
veteran's migraines more closely approximates a 30 percent 
rating because he experienced two to three headaches a week, 
and when he was at home, they were prostrating.  38 C.F.R. § 
4.7.  Therefore, the preponderance of the evidence in favor 
of this claim.  38 C.F.R. § 4.3.  

In adjudicating this claim, the Board has considered the 
doctrine of reasonable doubt.  As the U.S. Court of Appeals 
for Veterans Claims (Court) has written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is an approximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'"  Id. (citations omitted).

In order to meet the criteria for a 50 percent evaluation 
under DC 8100, the veteran's migraines must cause very 
frequent, completely prostrating and prolonged attacks that 
are productive of severe economic inadaptability.  38 C.F.R. 
§ 4.124a, DC 8100.  The veteran does not meet the criteria 
for a 50 percent evaluation.  In November 2004, the examiner 
noted that the veteran could not leave work early, so he 
suffered through his headaches while self-medicating with 
over the counter drugs.  At his November 2002 VA examination, 
the veteran reported missing four days of work in six months.  
This is not evidence of severe economic inadaptability.  
There is no evidence of record to show that, at any time 
since the veteran filed his claim, the migraines were 
completely prostrating, prolonged, and that they caused 
severe economic inadaptability.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOGCPREC 6-96.  Accordingly, the Board finds that the 
preponderance of the evidence is against entitlement to a 
rating greater than 30 percent for the period from November 
30, 204 to the present.  38 C.F.R. § 4.3.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in February 2006 and April 2002, as well as information 
provided in the September 2004 SOC and March 2005 
supplemental statement of the case (SSOC), the RO advised the 
veteran of the evidence needed to substantiate his claim and 
explained what evidence VA was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible for providing.  In 
addition, the September 2004 SOC and March 2005 SSOC include 
the text of the regulation that implements the notice and 
assistance provisions from the statute.  Thus, the Board 
finds that the RO has provided all notice required by the 
VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The Board observes that the RO issued a VCAA notice letter 
prior to the May 2004 adverse determination on appeal.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The 
April 2002 VCAA letter does not specifically ask the veteran 
to provide any evidence in his possession that pertains to 
the claim. Id. at 120-21.  However, the February 2006 VCAA 
letter did make the specific request.  

As discussed above, the Board finds that the RO has 
ultimately provided all notice required by § 5103(a).  
Therefore, any failure to make the specific request in the 
April 2002 VCAA letter is non-prejudicial, harmless error.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  See Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  

Moreover, the veteran has not made any showing or allegation 
that the content of the VCAA notice resulted in any 
prejudice.

The Board notes that in the April 2006 SSOC, the veteran was 
informed that a disability rating and effective date would be 
assigned if his claims were granted.  Therefore, there is no 
prejudice to the veteran. See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA treatment records, and 
VA examinations.  As there is no other indication or 
allegation that relevant evidence remains outstanding, the 
Board finds that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  


ORDER

An initial disability evaluation greater than 10 percent for 
the period from March 20, 1998 to November 29, 2004, for 
migraines is denied

A disability evaluation of 30 percent for the period from 
November 30, 2004, to the present for migraines is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


